Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received September 24th, 2021.  Claims 1, 14, and 27 have been amended.  Claims 1-31 have been entered and are presented for examination. 
Application 15/567,047 is a 371 of PCT/US2016/027829 (04/15/2016). PCT/US2016/027829 has PRO 62/148,281 (04/16/2015). 
Response to Arguments
Applicant’s arguments, filed September 24th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-17, 19, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0033842) in view of Wu et al. (US 2008/0279219) in view of Larson et al. (US 2010/0296816) in view of Emanuel et al. (US 2002/0035788) in view of Jin et al. (US 2012/0189074).
Regarding claims 1, 14, 27, Lu et al. discloses a method comprising: receiving, via a data network, first data packets from first remote antenna units (paragraphs 0049-0050 and paragraph 0051 [LTE network, which comprises multiple remote radio head devices which received uplink communications from one or more wireless devices]), wherein each of the first data packets includes respective first control data and respective first user data (paragraph 0115 [measurement reports for the wireless device associated with the cell ID]), wherein the respective first control data include data for managing a first communication link between a first baseband unit and a respective first remote antenna unit (paragraph 0115 [measurement reports for the wireless device associated with the cell ID]), wherein the respective first user data represents a respective first uplink signal received by each of the first remote antenna units from one or more mobile stations (paragraph 0115 [measurement reports for the wireless device associated with the cell ID]), wherein the first packets are associated with different times of receipt by the first remote antenna units (paragraphs 0104 and 0115 [measurement reports are received at different times]); extracting the first user data from the received first data packets (paragraph 0054 [the respective interface circuitry 4a-c extracts the received IF signal and feeds it to a combiner 15 which combines the received signals and feeds the combined received signal]); generating first additional user data representing a first combined uplink signal by combining the first user data extracted from the first data packets (paragraph 0054 [combining received signals]); and transmitting a first additional data packet to the first baseband unit, wherein the first additional data packet includes the first additional user data and first additional control data derived from the first control data from the received first data packets (paragraph 0054 [feeds the combined received signal]).
Lu et al. does not explicitly disclose combining corresponding samples.
However, Wu et al. discloses aggregating data units with a common destination into aggregation packet (paragraph 0005).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize aggregating data units having a common destination into an single packet to be transmitted which would reduce packet overhead by eliminating interframe gaps, preamble information, and extra headers (paragraph 0011).
Lu et al. discloses the remote radio head devices perform analogue to digital conversion, and vice versa, as well as downconversion/upconversion of the analogue signals from/to RF for reception and transmission from/to the wireless devices (paragraph 0066).
The references as combined above do not explicitly disclose the receiving the first data packets that are transmitted from the first remote antenna units at baseband.
However, Larson et al. discloses each RRU connection to the BBU is a baseband links supporting different transport technologies (paragraphs 0006-0007) suggesting that the BBU receives baseband 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the feature of Larson can be applied to the BBU of Lu et al. by coupling the remote units to the BBU via a network of baseband links to transmit the packets at baseband to the BBU and allow less processing at the BBU of Lu et al.
The references as combined above do not explicitly disclose checking if the first additional user data causes an overflow event, wherein the overflow event occurs when a number of bits in the first combined uplink signal exceeds a number of assigned bits for the first communication link; addressing the overflow event within the first additional data.
However, Emanuel et al. disclose aggregating packets until a container length is filled wherein if the last queued IP packet causes the queue to exceed the container length, preferably the last packet is not included in the aggregated packet, lower priority packets are given remaining portions of a conainter (paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize if the aggregated data did not fit, the portion that did not fit into the aggregated packet would have to wait for the next aggregated packet.  The motivation for this is to fit as much data into an aggregated packet thereby not wasting resources.
Note: Applicant’s specification discloses excluding certain signals form the combination option (paragraph 0036).
The references as combined above do not disclose wherein the corresponding samples are samples from different remote antenna units in the first remote antenna units that are from a same mobile station in the one or more mobile stations.
(see Figures 2-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize multiple RRHs can be in communication with one mobile wherein the signals from the mobile can be combined.  The motivation for this is to be in line with conventional techniques in the art.
	Regarding claims 2, 15, 28, Lu et al. further suggests wherein each of the first data packets received from the first remote antenna units comprises a respective Ethernet packet having respective Ethernet control data and respective Ethernet payload data, wherein the respective Ethernet payload data includes the respective first control data for managing the first communication link and the respective first user data representing the first uplink signal, wherein the first additional data packet comprises an additional Ethernet packet addressed to the first baseband unit (paragraph 0059 [using LAN cables such as CAT5, CAT5e, and CAT6 which are Ethernet cables, i.e., the information between the IRU and the BB are Ethernet packets]).
	Regarding claims 3, 16, 29, Lu et al. further discloses wherein the first data packets received from the first remote antenna units comprises Ethernet data packets encapsulating data packets formatted according to at least one of the following protocols: a Common Public Radio Interface ("CPRI") protocol, an Open Radio Equipment Interface ("ORI") protocol, an Open Base Station Standard Initiative ("OBSAI") protocol, and a proprietary protocol (paragraph 0065 [connection between IRU and BB is CPRI]).
Regarding claims 4, 17,30, Lu et al. further discloses wherein the respective first user data comprises respective digital samples indicative of the respective first uplink signal received by each of the first remote antenna units from the one or more mobile stations (paragraph 0054 [the respective interface circuitry 4a-c extracts the received IF signal and feeds it to a combiner 15 which combines the received signals and feeds the combined received signal to the RX back-end 11]); and wherein generating the first additional user data representing the first combined uplink signal by combining the first user data extracted from the first data packets comprises digitally combining corresponding digital samples received from two or more of the first remote antenna units (paragraph 0054 [the respective interface circuitry 4a-c extracts the received IF signal and feeds it to a combiner 15 which combines the received signals and feeds the combined received signal to the RX back-end 11]).
	Regarding claims 6, 19, 31, Lu et al. further discloses wherein combining the first user data extracted from the first data packets comprises adding corresponding first user data received from two or more of the first remote antenna units (see Figure 1a and paragraph 0054 [the respective interface circuitry 4a-c extracts the received IF signal and feeds it to a combiner 15 which combines the received signals and feeds the combined received signal to the RX back-end 11]).
	Regarding claims 8, 21, Lu et al. further suggests wherein the first additional user data represents the first combined uplink signal using more bits than are used by the first user data received from the first remote antenna units to represent the first uplink signals received by the first remote antenna units (see Figure 1a and paragraph 0054 [the respective interface circuitry 4a-c extracts the received IF signal and feeds it to a combiner 15 which combines the received signals and feeds the combined received signal to the RX back-end 11; inherently more bits used]).
Regarding claims 9, 22, the references as combined above disclose all the recited subject matter in claims 1, 14, but do not explicitly disclose time aligning the first user data extracted from the first data packets prior to generating the first additional user data.
However, such a feature is well-known in the art wherein time aligning allows for maintaining synchrony. 
Regarding claims 10, 23, the references as combined above disclose all the recited subject matter in claims 1, 14, but do not explicitly disclose scaling at least one of: the first user data extracted 
However, such a feature is well-known when combining signals to adjust (scale) the power of the signals such that the signals have a matching power when they are transmitted. 
Regarding claims 11-12, 24-25, the references as combined above disclose all the recited subject matter in claims 1, 14, but do not explicitly disclose receiving, via the data network, second data packets from the first remote antenna units, wherein each of the second data packets includes respective second control data and respective second user data, wherein the respective second control data include data for managing a second communication link between a second baseband unit and a respective first remote antenna unit, wherein the respective second user data represents a respective second uplink signal received by each of the first remote antenna units from one or more mobile stations; extracting the second user data from the received second data packets; generating second additional user data representing a second combined uplink signal by combining the second user data extracted from the second data packets; and transmitting a second additional data packet to the second baseband unit, wherein the second additional data packet includes the second additional user data and second additional control data derived from the second control data from the received second data packets.
However, such features are obvious since the limitations in claims 11-12 are a mere repetition of the steps performed in claims 1 wherein repetition of steps would be well within the skill of one of ordinary skill.  The motivation for this is to enable multiple signals to be processed by the network.
Regarding claims 13, 26, Lu et al. further discloses wherein the method is performed using an uplink signal combiner that is in-line with the first remote antenna units (see Figure 1a).

Claims 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0033842) in view of Wu et al. (US 2008/0279219) in view of Larson et al. (US 2010/0296816) in view of Emanuel et al. (US 2002/0035788) as applied to claims 4, 17 above, and further in view of Schmidt, Jr. (US 2018/0048402).
Regarding claims 5, 18, the references as combined above disclose all the recited subject matter in claims 4, 17, but do not explicitly disclose wherein the digital samples comprise digital in-phase and quadrature (IQ) samples.
However, Schmidt, Jr. discloses communication between the head-end unit 104 and the remote units 102a-d, digital samples indicative of the original wireless signals are communicated between the head-end unit 104 and the remote units 102a-d. In such embodiments, the digital samples can be in the form of digital in-phase (I) and quadrature (Q) samples (though it is to be understood that other embodiments can use other forms of digital samples). Digital IQ samples can be produced from an analog wireless signal received at radio frequency (RF) by down-converting the received signal to an intermediate frequency (IF) or to baseband, digitizing the down-converted signal to produce real digital samples, and digitally down-converting the real digital samples to produce digital in-phase and quadrature samples. These digital IQ samples can also be filtered, amplified, attenuated, and/or re-sampled or decimated to a lower sample rate (paragraph 0013).
Schmidt, Jr. shows it is conventional in the art for the communication between head-end unit (intermediate station) and the RRH to be in the form of digital samples. In such embodiments, the digital samples can be in the form of digital in-phase (I) and quadrature (Q) samples. Digital IQ samples can be produced from an analog wireless signal received at radio frequency (RF) by down-converting the received signal to an intermediate frequency (IF) (paragraph 0013).
It would have been obvious to one of ordinary skill in the art at to recognize the communication between RRHs and the IRU could be in the form of digital samples wherein he digital samples can be in .

   Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0033842) in view of Wu et al. (US 2008/0279219) in view of Larson et al. (US 2010/0296816) in view of Emanuel et al. (US 2002/0035788) in view of Jin et al. (US 2012/0189074) as applied to claims 1, 14 above, and further in view of Phillips et al. (US 2013/0095870).
Regarding claims 7, 20, the references as combined above disclose all the recited subject matter in claims 1, 14, but do not explicitly disclose wherein combining the first user data extracted from the first data packets comprises using a muting or squelching function that excludes or attenuates first user data from one of the first remote antenna units as a function of whether or not a condition is satisfied.
However, Phillips et al. discloses if the uplink signals associated with the subbands are below the threshold 100, 102, 104, and the remote units are mute status, the muting circuits 106, 108, 110 may be utilized to significantly attenuate or mute the signals associated with the subbands and reduce the noise (paragraph 0042).
Phillips et al. shows it is a known feature in the art to use muting as a technique to reduce noise wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art to use muting or squelching as a means to reduce noise from an incoming signal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465